*589Order of fact-finding, Family Court, Bronx County (Karen I. Lupuloff, J.), entered on or about January 18, 2011, which, to the extent appealed from as limited by the briefs, after a fact-finding hearing, determined that respondent-appellant uncle had neglected and sexually abused the subject child, unanimously affirmed, without costs. Appeal from order of disposition, same court and Judge, entered on or about June 3, 2011, unanimously dismissed, without costs, as abandoned.
Respondent failed to preserve his argument that he was not a person legally responsible for the subject child, and we decline to consider it (see Matter of Sharnaza Q. [Clarence W.], 68 AD3d 436 [1st Dept 2009]).
The findings of sexual abuse and neglect were supported by a preponderance of the evidence (see Family Ct Act § 1046 [b] [i]; Matter of Dayanara V. [Carlos V.], 101 AD3d 411, 412 [1st Dept 2012]). There is no basis to disturb the court’s credibility determinations crediting the testimony given by the subject child and discrediting the testimony given by respondent (see id,.).
Concur—Andrias, J.E, Acosta, Freedman, Richter and Gische, JJ.